Order filed September 29, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00594-CR
                                    ____________

                       JACK M. MANISCALCO, JR., Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 434th District Court
                                 Fort Bend County, Texas
                          Trial Court Cause No. 11-DCR-056387


                                         ORDER
       Appellant is represented by retained counsel, Phillip Neal Slaughter. No reporter=s
record has been filed in this case. Karen Woolsey, the court reporter, informed this Court
that appellant had not made arrangements for payment for the reporter=s record. On
August 25, 2011, the clerk of this court notified appellant that we would consider and
decide those issues that do not require a reporter=s record unless appellant, within 15 days
of notice, provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.

       Accordingly, we issue the following order:
      We ORDER appellant=s retained counsel, Phillip Neal Slaughter, to file a brief in
this appeal on or before October 31, 2011.


                                    PER CURIAM